Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 7, and 14 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-3, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salloum et al. (US 20190043486, hereinafter "Salloum") in view of Luo ("Recurrent neural networks for classifying relations in clinical notes", hereinafter "Luo").

Regarding Claim 1
Salloum discloses: A method for training a memory neural network implemented by one or more processors ([Para 0062]), comprising: 
applying, as training data, a plurality of free form clinical notes and a plurality of clinical reference documents as input across the memory neural network ([Para 0045] “feeding that embedding into a pretrained bidirectional long short term memory neural network (Bi-LSTM )…” [Para 0049] “this method uses word vectors pre trained on large amounts of unlabeled text collected from the specialized field of the dictation (e.g. medical reports and medical dictation transcript…” Examiner interprets medical reports as clinical notes and medical dictation transcripts as clinical reference documents.), wherein the applying includes multiple iterations for each instance of the training data ([Para 0042] “within the Bi-LSTM taking for each token an embedding of a subsequence of the words in the input sequence, from the location of that token, with that subsequence comprising word vectors of 200 dimensions trained over 15 iterations…”), wherein each of the plurality of ([Fig 4]), and 
for each iteration of the applying: 
generating a memory state associated with the memory neural network ([Para 0042] “This initial input sequence is processed with the RNNs (FIG.5, [9a] and [9b ]) within the Bi - LSTM taking for each token an embedding of a subsequence of the words in the input sequence…” Examiner interprets the neural network LSTM as a memory neural network and the embedding of a sequence as a memory state.), and reducing a dimensionality of the memory state to generate a condensed memory state ([Para 0057] “Another element of the method that drives directly at reducing complexity, and thus processing requirements ( time , memory , calculation , and any combination thereof , and thus improves directly the computational efficiency of any implementation ) , is its reduction of the vocabulary that must be used by the method ( and most particularly by the RNNs therein ) to effect these transformations”); and 
Salloum discloses parameters associated with training the RNN (Para 0047) but does not explicitly disclose: modifying, based on a last memory state and a last condensed memory state generated during a last iteration of the applying, one or more weights associated with the memory neural network; wherein after the applying and modifying, application of a subsequent free form clinical note associated with a subsequent patient across the memory neural network generates output indicative of one or more predicted diagnoses associated with the patient; and wherein each clinical 
However, Luo discloses in the same field of endeavor: modifying, based on a last memory state and a last condensed memory state generated during a last iteration of the applying, one or more weights associated with the memory neural network ([Section 4 and Fig 2] “To derive the new cell state ct that is of dimension hu, the forget gate ft controls what information from the old state ct-1 one wants to forget, the input gate it controls what information in ct one wants to use as an update.” Examiner interprets the cell state ct-1 as a previous memory state and ft  the forgotten information for ct-1 as a last condensed memory state. Examiner interprets the weight vectors associated with the cell states and the cell output ht (see eq 6) as a last iteration applying weights to the LSTM.); 
wherein after the applying and modifying, application of a subsequent free form clinical note associated with a subsequent patient across the memory neural network generates output indicative of one or more predicted diagnoses associated with the patient ([Section 4] “recurrent neural networks (RNNs) with only word embedding features and no manual feature engineering to effectively classify the relations among medical concepts as stated in the clinical narratives” Examiner interprets the classification of relations (see Section 3) as a predicated diagnoses associated with the patient.). 
wherein each clinical reference document describes one or more diagnoses and one or more associated expected clinical observations ([Section 3] “In this work, we used the relation classification data from the 2010 i2b2/VA challenge, which includes relations between medical problems and treatments (TrP), relations between medical problems and tests (TeP), as well as relations between medical problems and medical problems (PP).”); 
It would have been obvious of one of skill in the art at the time of filing to combine Salloum with Luo. Doing so implements a Long Short-Term Memory – LSTM model for classifying relations from clinical notes (Introduction, Luo). 

Regarding Claim 7
Salloum discloses: At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform ([Para 0062]) the following operations: applying a given free form clinical note associated with a given patient as input across a trained memory neural network to generate output  ([Para 0045] “feeding that embedding into a pretrained bidirectional long short term memory neural network (Bi-LSTM )…”), wherein the memory neural network is trained using the following operations: applying, as training data, a plurality of free form clinical notes and a plurality of clinical reference documents as input across the memory neural network ([Para 0049] “this method uses word vectors pre trained on large amounts of unlabeled text collected from the specialized field of the dictation (e.g. medical reports and medical dictation transcript…” Examiner interprets the word vectors as input, the medical reports as clinical notes and the medical dictation transcripts as clinical reference documents.), wherein the applying includes, for each instance of the training data, multiple iterations ([Para 0042] “within the Bi-LSTM taking for each token an embedding of a subsequence of the words in the input sequence, from the location of that token, with that subsequence comprising word vectors of 200 dimensions trained over 15 iterations…”), wherein each of the plurality of free form clinical notes includes one or more clinical observations about a patient in textual form ([Fig 4]), for each iteration of the applying: generating a memory state associated with the memory neural network ([Para 0042] “This initial input sequence is processed with the RNNs (FIG.5, [9a] and [9b ]) within the Bi - LSTM taking for each token an embedding of a subsequence of the words in the input sequence…” Examiner interprets the neural network LSTM as a memory neural network and the embedding of a sequence as a memory state.), and reducing a dimensionality of the memory state to generate a condensed memory state ([Para 0057] “Another element of the method that drives directly at reducing complexity, and thus processing requirements ( time , memory , calculation , and any combination thereof , and thus improves directly the computational efficiency of any implementation ) , is its reduction of the vocabulary that must be used by the method (and most particularly by the RNNs therein ) to effect these transformations”); and providing output at one or more output devices ([Para 0062] “interfaces exchange data”).
Salloum does not explicitly disclose: wherein each clinical reference document describes one or more diagnoses and one or more associated expected clinical observations; -3-Application No: 17/707550 Attorney Docket No: 2017P01965USmodifying, based on a last memory state and a last condensed memory state generated during a last iteration of the applying, one or more weights associated with the memory neural network; predicting, based on the output, one or more 
However, Luo discloses in the same field of endeavor: wherein each clinical reference document describes one or more diagnoses and one or more associated expected clinical observations ([Section 3] “In this work, we used the relation classification data from the 2010 i2b2/VA challenge, which includes relations between medical problems and treatments (TrP), relations between medical problems and tests (TeP), as well as relations between medical problems and medical problems (PP).”); -3-Application No: 17/707550 Attorney Docket No: 2017P01965USmodifying, based on a last memory state and a last condensed memory state generated during a last iteration of the applying, one or more weights associated with the memory neural network ([Section 4 and Fig 2] “To derive the new cell state ct that is of dimension hu, the forget gate ft controls what information from the old state ct-1 one wants to forget, the input gate it controls what information in ct one wants to use as an update.” Examiner interprets the cell state ct-1 as a previous memory state and ft  the forgotten information for ct-1 as a last condensed memory state. Examiner interprets the weight vectors associated with the cell states and the cell output ht (see eq 6) as a last iteration applying weights to the LSTM.); predicting, based on the output, one or more diagnoses associated with the patient; wherein the output is indicative of one or more of the predicted diagnoses ([Section 4] “recurrent neural networks (RNNs) with only word embedding features and no manual feature engineering to effectively classify the relations among medical concepts as stated in the clinical narratives” Examiner interprets the classification of relations (see Section 3) as a predicated diagnoses associated with the patient.).
It would have been obvious of one of skill in the art at the time of filing to combine Salloum with Luo. Doing so implements a Long Short-Term Memory – LSTM model for classifying relations from clinical notes (Introduction, Luo). 

Regarding Claim 14
Salloum discloses: A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform ([Para 0062]) the following operations: applying, as training data, a plurality of free form clinical notes and a plurality of clinical reference documents as input across a memory neural network ([Para 0045] “feeding that embedding into a pretrained bidirectional long short term memory neural network (Bi-LSTM )…” [Para 0049] “this method uses word vectors pre trained on large amounts of unlabeled text collected from the specialized field of the dictation (e.g. medical reports and medical dictation transcript…” Examiner interprets medical reports as clinical notes and medical dictation transcripts as clinical reference documents.), wherein the applying includes multiple iterations for each instance of the training data ([Para 0042] “within the Bi-LSTM taking for each token an embedding of a subsequence of the words in the input sequence, from the location of that token, with that subsequence comprising word vectors of 200 dimensions trained over 15 iterations…”), wherein each of the plurality of free form clinical notes includes one or more clinical observations about a patient in textual form ([Fig 4]), for each iteration of the applying: generating a memory state associated with the memory neural network ([Para 0042] “This initial input sequence is processed with the RNNs (FIG.5, [9a] and [9b ]) within the Bi - LSTM taking for each token an embedding of a subsequence of the words in the input sequence…” Examiner interprets the neural network LSTM as a memory neural network and the embedding of a sequence as a memory state.), and reducing a dimensionality of the memory state to generate a condensed memory state ([Para 0057] “Another element of the method that drives directly at reducing complexity, and thus processing requirements ( time , memory , calculation , and any combination thereof , and thus improves directly the computational efficiency of any implementation ) , is its reduction of the vocabulary that must be used by the method ( and most particularly by the RNNs therein ) to effect these transformations”); 
Salloum does not explicitly disclose: wherein each clinical reference document describes one or more diagnoses and one or more associated expected clinical observations; modifying, based on a last memory state and a last condensed memory state generated during a last iteration of the applying, one or more weights associated with the memory neural network; wherein after the applying and modifying, application of a subsequent free form clinical note associated with a subsequent patient across the memory neural network generates output indicative of one or more predicted diagnoses associated with the patient. 
([Section 3] “In this work, we used the relation classification data from the 2010 i2b2/VA challenge, which includes relations between medical problems and treatments (TrP), relations between medical problems and tests (TeP), as well as relations between medical problems and medical problems (PP).”); modifying, based on a last memory state and a last condensed memory state generated during a last iteration of the applying, one or more weights associated with the memory neural network  ([Section 4 and Fig 2] “To derive the new cell state ct that is of dimension hu, the forget gate ft controls what information from the old state ct-1 one wants to forget, the input gate it controls what information in ct one wants to use as an update.” Examiner interprets the cell state ct-1 as a previous memory state and ft  the forgotten information for ct-1 as a last condensed memory state. Examiner interprets the weight vectors associated with the cell states and the cell output ht (see eq 6) as a last iteration applying weights to the LSTM.); wherein after the applying and modifying, application of a subsequent free form clinical note associated with a subsequent patient across the memory neural network generates output indicative of one or more predicted diagnoses associated with the patient ([Section 4] “recurrent neural networks (RNNs) with only word embedding features and no manual feature engineering to effectively classify the relations among medical concepts as stated in the clinical narratives” Examiner interprets the classification of relations (see Section 3) as a predicated diagnoses associated with the patient.).
(Introduction, Luo). 
 
Regarding Claim 2
Salloum in view of Luo discloses: The method of claim 1, wherein each of the plurality of free form clinical notes of the training data is labeled with one or more diagnoses ([Section 5], Luo “Let the set of class labels be K(e.g., set of 6 labels for TrP relations),” Examiner interprets Trp relations (i.e. medical problems and treatments) as labeled diagnosis.).

Regarding Claim 3
Salloum in view of Luo discloses: The method of claim 1, wherein reducing the dimensionality includes concatenating data generated from a previous memory state associated with the memory neural network with a current condensed memory state ([Section 4 and Fig 2], Luo “where ‘‘;” indicate vector concatenation, ft, it, ot are the values of the forget gate,… the forget gate ft controls what information from the old state ct-1 one wants to forget, the input gate it controls what information in ct one wants to use as an update.” Examiner interprets ct-1 as the previous memory state and the forget gate as a current condensed memory state.).

Regarding Claim 5
([Section 4 and Fig 2], Luo “input gate and output gate respectively and are each of dimension nhu, ct is the candidate value for the cell state and is of dimension nhu, Wf, Wi, Wc, Wo, are the weight matrices…” Examiner interprets all previous memory states (i.e. t-1), shown in equations 1-6 as computing a weighted average. ).
	
Regarding Claim 6
Salloum in view of Luo discloses: The method of claim 1, wherein generating the memory state associated with the memory neural network comprises applying a previous memory state as input across a multi-layer feed-forward neural network with a sigmoid output layer to generate, as output, a weighted sum of memory slots ([Section 4 and Fig 2], Luo “For operators, σ(.) and tanh(.) refer to the element-wise sigmoid and hyperbolic tangent functions, and * is the element-wise multiplication.” Examiner interprets the Recurrent Neural Network model described in Figure 2 as a multilayer feed forward neural network and the sigmoid functions as generating an output with the weighted matrices and cell states.).

Regarding Claim 8
	(CLAIM 8 IS A NON-TRANSITORY COMPUTER-READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 9
(CLAIM 9 IS A NON-TRANSITORY COMPUTER-READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 10
Salloum in view of Luo discloses: The non-transitory computer-readable medium of claim 9, wherein the data generated from the previous memory state includes a sum of a previous memory state and an output memory representation ([Section 4 and Fig 2], Luo “Let ht and ct be the output and the state of a LSTM memory cell respectively.” Examiner interprets the equations 4 and 6 for output memory representations ct and ht as including a sum of a previous states. Examiner also believes the summation diagram shown in figures 2a describes the output memory.).

Regarding Claim 11
(CLAIM 11 IS A NON-TRANSITORY COMPUTER-READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12


Regarding Claim 13
Salloum in view of Luo discloses: The non-transitory computer-readable medium of claim 7, wherein providing output comprises presenting one predicted diagnosis more conspicuously than others based on a probability associated with the one predicted diagnosis ([Section 6], Luo “For TrP relations, we can see from Table 7 that the Segment LSTM with mean pooling correctly classifies more instances in the two largest relation classes (None and TrAP), which explains why it attains the best Fmi among all LSTM models.”).

Regarding Claim 15
(CLAIM 15 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17


Regarding Claim 18
(CLAIM 16 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
Salloum in view of Luo discloses: The system of claim 14, wherein generating the memory state associated with the memory neural network comprises applying a previous memory state as input across another neural network to generate, as output, a weighted sum of memory slots ([Section 4 and Fig 2-3], Luo “Let ht and ct be the output and the state of a LSTM memory cell respectively.” Examiner interprets the equations 1-6 for output memory representations ct and ht as including a weighted sum of memory slots. Examiner interprets fig 2a as a single LSTM output memory and Figures 2b and 3 as disclosing another neural network.”).

Regarding Claim 20
The system of claim 19, wherein the another neural network comprises a feed- forward neural network ([Section 4 and Fig 2], Luo Examiner interprets the Recurrent Neural Network model described in Figure 2 as a multilayer feed forward neural network.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salloum et al. (US 20190043486, hereinafter "Salloum") in view of Luo ("Recurrent neural networks for classifying relations in clinical notes", hereinafter "Luo") and Abdi et al. ("Quality Assessment of Echocardiographic Cine Using Recurrent Neural Networks: Feasibility on Five Standard View Planes", hereinafter "Abdi").

Regarding Claim 4
Salloum in view of Luo discloses: The method of claim 1.
Salloum in view of Luo does not explicitly disclose: wherein reducing the dimensionality condenses the memory state to half of its original dimension.
However, Abdi discloses in the same filed of endeavor:wherein reducing the dimensionality condenses the memory state to half of its original dimension ([Section 2.2] “In this design, all the pool layers are 2×2 max-pooling with a stride of 2 to select only superior invariant features and divide the input feature-map size to half in both dimensions to reduce feature variance and train more generalized models.”).
It would have been obvious of one of skill in the art at the time of filing to combine Salloum with Luo and Abdi. Doing so reduces feature variance and train the LSTM model (Section 2.2, Abdi). 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dernoncourt et al. ("De-identification of Patient Notes with Recurrent Neural Networks") similarly describes the use of neural network models for classifying clinical notes.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TEWODROS E MENGISTU/           Examiner, Art Unit 2127                                                                                                                                                                                             
/LUT WONG/           Primary Examiner, Art Unit 2127